DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 16, 17, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 20110124602).
Re claim 14, Kim discloses a pressure modulator for an anti-lock braking system of a bicycle, comprising: a cylinder (210); a piston (230) having a through opening (222) for hydraulic fluid, the piston being situated inside the cylinder and subdividing the cylinder into a first accumulator chamber (222) and a second accumulator chamber (252), the first accumulator chamber and the second accumulator chambers being connectable to each other via the through opening; a valve system (226) which includes 

Re claim 16, Kim discloses wherein the closing element (226) is loosely situated in the through opening in a manner that allows the closing element to move.

Re claim 17, Kim discloses wherein the closing element (226) is a ball.

Re claim 21, Kim discloses wherein the actuator (100) is a solenoid actuator, or the actuator is an electric motor connected to the piston.

Re claim 23, Kim discloses wherein the piston (230) has a conical or flat development on a side directed toward the first accumulator chamber. (See also, 23, Fig. 2)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20110124602) in view of Lauhoff (US 20180009424).
Re claims 24-26, Kim does not teach wherein the modulator is used in the anti-lock braking system of a bicycle.  Lauhoff discloses a modulator used in the anti-lock braking system of a bicycle.  (Par. 23).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the modulator of Kim in a bicycle in order to provide additional pressure control in a bicycle.

Allowable Subject Matter
Claims 15, 18-20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zaviska, Baumeister et al., Jeon, Leppek et al., Goodon et al., Kircher, Heess et al., and Kidston et al. teach similar pressure modulators.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657